341 F.2d 583
Richard Allen BLACK, Appellant,v.UNITED STATES of America, Appellee.
No. 19196.United States Court of Appeals. Ninth Circuit.
Feb. 11, 1965.

David A. Ehmann, Oakland, Cal., for appellant.
Manuel L. Real, U.S. Atty., John K. Van de Kamp, Asst. U.S. Atty., Chief, Crim.  Sec., J. Brin Schulman, Asst. U.S. Atty., Asst. Chief, Crim.  Sec., Robert J. Timlin, Asst. U.S. Atty., for appellee.
Before HAMLEY and MERRILL, Circuit Judges, and THOMPSON, District judge.
PER CURIAM:


1
Appellant contends that it was error to admit in evidence a transcribed and taped recording of a telephone conversation had between appellant and a special employee of the Government since there was no proof that the employee had consented to the taping and transcription.  The call was placed by the employee and the taping and transcription were with his co-operation.


2
Appellant contends that nevertheless no legal consent was established since it appears that the special employee was himself under arrest for a narcotics violation and had co-operated following assurances that the fact of co-operation would be made known to the United States Attorney's Office.  This is not sufficient to negative consent.  United States ex rel. Dixon v. Pate, 330 F.2d 126 (7 Cir. 1964).


3
Judgment affirmed.